Frank Holt, Justice. The appellant has failed to comply with Rule 9 (d) of the Rules of the Supreme Court, so we affirm the trial court. The abstract contains neither the pleadings, the requests for admissions, the exhibits, nor the decree of the court. The defects in the abstract are almost identical to those that caused the appeal to be affirmed in Bank of Ozark v. Isaacs, 263 Ark. 113, 563 S.W.2d 707 (1978). Here, as there, it is impossible, for us to read the abstracted pages of the testimony with any comprehension of the issues that were before the trial court or how the trial court ruled on those issues. We recognize that the appellant, who is not a lawyer, represented himself in this appeal. However, our rules do not provide for relaxed standards for pro se briefs. Furthermore, the appellant has represented himself before this court on two prior occasions, once successfully, so he should not be a stranger to the rules governing appeals to this court. Affirmed.